Case 4:21-cv-00716 Document1 Filed on 03/04/21. in TXSD Page 1 of 7

 

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination Souther cons
_ FILED
UNITED STATES DISTRICT COURT MAR 04 2004
for the
Southern District of Texas Nathan Ochsner, Clerk of Court

Houston Division

 

(to be filled in by the Clerk's Office)
Sonia E. Trevino

 

Plaintiff(s) |
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write "see attached” in the space and attach an additional
page with the full list of names.)

-V-

Jury Trial: (check one) Yes [-] No

Humble Independent School District

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Name Ne Nee Nee Ne Nee Nee ee ee” ee” ee ee ee” ne” ee

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

L The Parties to This Complaint
A. The Plaintifif(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

needed.
Name Sonia E. Trevino
Street Address 18427 Regatta Rd.
City and County Humble, Harris County
State and Zip Code Texas, 77346
Telephone Number (832) 445-7988

 

E-mail Address trevinosonialegal@gmail.com

 

B.' The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Page | of 7
Case 4:21-cv-00716 Document 1 Filed on 03/04/21 in TXSD Page 2 of 7

 

: ho i
Pro Se 7 (Rev, 12/16) Complaint for Employment Discrimination

| Defendant No. 1

 

 

 

 

 

 

 

Name — ' Humble Independent School District
Job or Title (if known)

Street Address | 10203 Birchridge Dr.

City and County , Humble, Harris County

State and Zip Code Texas, 77338

Telephone Number (281) 641-1000

E-mail Address if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County :
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

 

|
Defendant No. 3
Name |

 

Job or Title (if known)
Street Address |

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

Defendant No. 4
Name
Job or Title (if kndwn)
Street Address |
City and County!
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Page 2 of 7
Case 4:21-cv-00716 Document1 Filed on 03/04/21 in TXSD Page 3 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

118

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name Westlake Middle School, Humble ISD
Street Address 11810 Madera Run Parkway .
City and County Humble, Harris County
State and Zip Code Texas, 77346
Telephone Number (281) 641-5800

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

bX

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: Jn order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

1) Title VI of the Civil Rights Act of 1964, as codified, 42 U.S.C. 2000d et seq.- prohibits
discrinimation (race, color, gender, relition, national origin) in any actrivity that receives
Federal funds or other Financial Assistance 2) Section 1983 "under color of state law"

 

Relevant state law (specify, if known):

1) Texas Labor Code, Title 3, Section 103.004 disclosure made with malice or in reckless
disregard for the truth.or falsity of information 2) Texas Labor Code, Title 5, Subtitle B,
Section 451-001 Discrimination against employees who make a claim for workers'
compensation

 

Relevant city or county law (specify, if known):

 

Page 3 of 7
Case 4:21-cv-00716 Document1 Filed on 03/04/21 in TXSD Page 4 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

a.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.
Unequal'terms and conditions of my employment.
Retaliation.

Other acts (specify):

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

OX wWOOWO

 

It is my best recollection that the alleged discriminatory acts occurred on date(s)

1. August 2019 to Present - Ongoing illegal recordings that Humble ISD turns over to Grace Church of
Humble with malicious intent.

2. Ongoing harassment and retaliation in the workplace throughout 2019-2020 school year.

2. Write-ups 2/27/2020.
3. Workers' Compensation claim denial 3/2/2020

4. Informed of recommendation to employment April 26, 2020.

5. Forced to resign 5/8/2020

 

I believe that defendant(s) (check one):

 

 

 

 

 

x] is/are still committing these acts against me.
C] is/are noi still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
XX race Hispanic
L] color
CI gender/sex
x] religion | Pentecostal
X national origin Mexico
L] age (year of birth) (only when asserting a claim of age discrimination.)

Page 4 of 7
Case 4:21-cv-00716 Document1 Filed on 03/04/21 in TXSD Page 5 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

C] disability or perceived disability (specify disability)

 

The facts of my case are as follows. Attach additional pages if needed.

1. Plaintiff, Sonia E. Trevino, was the victim of systematic and ongoing discrimination in, and

_ ultimately the termination from, Sonia’s workplace based on Sonia’s ethnicity, race, and national origin

as well as in retaliation for or in an effort to suppress Sonia’s exercise of her rights under the First
Amendment of the United States Constitution. These acts of discrimination caused; contributed to, and
maintained a hostile workplace environment. In addition to being actionable in and of themselves,
Humble ISD furthered its harassment and retaliation by also including a series of illegal recordings that
the defendant, Humble ISD, provides to Grace Church of Humble and denying Sonia her right to file a
workers' compensation claim. Plaintiff, Sonia E. Trevino, was the victim of systematic and ongoing
discrimination in, and ultimately the termination from, Sonia’s workplace based on Sonia’s ethnicity,
race, and national origin as well as in retaliation for or in an effort to suppress Sonia’s exercise of her -
rights under the First Amendment of the United States Constitution. These acts of discrimination caused,
contributed to, and maintained a hostile workplace environment.

2. In addition to the aforementioned acts being actionable in and of themselves, Humble ISD furthered
its harassment and retaliation by forwarding a series of illegal recordings to Sonia’s home church, Grace
Church of Humble, and utilizing its influence with Harris County Constable Precinct 4 and Texas Child
Protective Services for the explicit purpose of tarnishing Sonia’s reputation, slandering her name, :
ruining her career, severing her connections within the community, and driving her from her home.
Humble ISD socially engineered its way into Sonia's circle of friends and family causing damage to her
reputation and relationships.

3. While employed by Humble ISD, Sonia attempted many times to have defendant, Humble ISD, stop
the discrimination, targeting, and retaliation, but the defendant failed, and with the threat of nonrenewal,
Sonia was forced to resign her position. Since the termination of her employment with Humble ISD,
Sonia has attempted many times to have Humble stop the discrimination, targeting, and retaliation, but
the defendant failed, and with the threat of Harris County Constable Precinct 4 and Texas Child
Protective Services, Sonia was forced to leave her home.

4. Furthermore, Humble ISD has utilized its influence to block Sonia from being able to obtain an
attorney to represent her in this case. Sonia exercised her right to file a complaint with the United States
Equal Employment Opportunity Commission, and now seeks judicial redress in accordance with various
statutory remedies available to Sonia.

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A.

It is my best recollection that I filed a charge with the Equal. Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct

_ ON (date)

12/03/2020

 

The Equal Employment Opportunity Commission (check one):
CJ has not issued a Notice of Right to Sue letter.

Page 5 of 7
Case 4:21-cv-00716 Document1 Filed on 03/04/21 in TXSD Page 6 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

x] issued a Notice of Right to Sue letter, which I received on (date) 12/7/2020

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)
|

C. Only litigants alleging age discrimination must answer this question.

Since filing 1 my. charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[J] - - 60 days or more have elapsed.
[J ~~ less than 60 days have elapsed.

VY. ~~ Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal

. arguments. Include any basis for claiming that the wrongs alleged are continuing at the presenttime. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money. damages.

a. All reasonable and necessary attomeys fees incurred by or on behalf of Plaintiff
_b. All reasonable and necessary costs in pursuit of this suit;
c. Emotional pain;
_d. Front pay in an amount the Court deems equitable and just to make the Plaintist whole;
e. Inconvenience;
_ £. Mental anguish in thé past;
g. mental anguish in the future;
h. family's pain and suffering;
i. family's mental anguish.
j- interest as allowed by law; v
k. Loss‘of earnings in the past;
k. Loss of earnings in the future, which may be incurred; °
1. Loss of earning capacity, which may be incurred;
m. Loss of retirement benefits, which may be incurred;
n. Loss of benefits, which may be incurred;
o. Related medical costs and loss of wages
p. Driving a wedge between plaintiff and friends and loved ones

Vi. Certification and Closing
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly i increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

Page 6 of 7
Case 4:21-cv-00716 Document1 Filed on 03/04/21 in TXSD Page 7 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: 3/4/2021

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail] Address

 

Sonia E. Trevino

 

 

 

 

 

 

 

 

 

Page 7 of 7
